            Case 2:20-cv-01458-RFB-EJY Document 8 Filed 08/27/20 Page 1 of 2



 1   JOHN E. GORMLEY, ESQ.
     Nevada Bar No. 001611
 2   XHENI RISTANI, ESQ.
     Nevada Bar No. 15313
 3
     OLSON CANNON GORMLEY & STOBERSKI
 4   9950 W. Cheyenne Avenue
     Las Vegas, NV 89129
 5   Tel: (702) 384-4012 / Fax: (702) 383-0701
     jgormley@ocgas.com
 6
     xristani@ocgas.com
 7   Attorneys for Defendant
     Jessica P. Virgi
 8
                                 UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF NEVADA
10

11    LIFE INSURANCE COMPANY OF THE                  CASE NO.:     2:20-cv-01458-RFB-EJY
      SOUTHWEST,
12

13                                        Plaintiff, STIPULATION AND ORDER TO
                                                     EXTEND TIME TO RESPOND TO
14    vs.                                            COMPLAINT
15
      JESSICA P. VIRGI,
16
                                        Defendant.
17

18            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff LIFE
19   INSURANCE COMPANY OF THE SOUTHWEST and Defendant JESSICA P. VIRGI, through
20   their respective counsel, that Defendant has up to and including September 11, 2020 to respond to
21   Plaintiff’s Complaint.
22   ///
23   ///
24   ///
25
     ///
26
     ///
27
     ///
28
                                                     1
         Case 2:20-cv-01458-RFB-EJY Document 8 Filed 08/27/20 Page 2 of 2



 1
            There have been no other requests for extensions of time filed in this matter.
 2
            IT IS SO STIPULATED:
 3
     DATED this 25th day of August, 2020                   DATED this 25th day of August, 2020
 4

 5   OGLETREE, DEAKINS, NASH,                              OLSON CANNON GORMLEY & STOBERSKI
     SMOAK & STEWARD, P.C.
 6

 7   /s/ Ann-Martha Andrews                                /s/ Xheni Ristani
     Ann-Martha Andrews                                    John E. Gormley
 8   Nevada Bar No. 007585                                 Nevada Bar No. 001611
     Kristina N. Holmstrom                                 Xheni Ristani
 9   Nevada Bar No. 010086                                 Nevada Bar No. 15313
     2415 East Camelback Road, St. 800                     9950 West Cheyenne Avenue
10
     Phoenix, AZ 85016                                     Las Vegas, Nevada 89129
11   Attorney for Plaintiff                                Attorneys for Defendant
     Life Insurance Company of the Southwest               Jessica P. Virgi
12

13                                                 ORDER
            Upon stipulation of the parties,
14

15          IT IS HEREBY ORDERED that Defendant has up to and including September 11, 2020 to

16   respond to Plaintiff’s Complaint.
17
            DATED this 27th day of August, 2020.
18
                                                           ____________________________________
19                                                         U.S. MAGISTRATE JUDGE
20
     Respectfully submitted by:
21
     OLSON CANNON GORMLEY & STOBERSKI
22
     By:     /s/ Xheni Ristani
23
     JOHN E. GORMLEY, ESQ.
24   Nevada Bar No. 001611
     XHENI RISTANI, ESQ.
25   Nevada Bar No. 15313
     9950 W. Cheyenne Avenue
26
     Las Vegas, Nevada 89129
27   Tel: (702) 384-4012
     Attorneys for Defendant Jessica P. Virgi
28
                                                       2
